Citation Nr: 1507947	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-08 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee instability.

2.  Entitlement to an increased rating for degenerative joint disease of the right ankle with history of fractured tibia, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 1994.  This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  As set forth above, jurisdiction of the Veteran's claim is in the jurisdiction of the RO in Columbia, South Carolina.  

In the August 2011 rating decision on appeal, the RO, inter alia, granted service connection for instability of the right knee and assigned an initial 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective February 25, 2011.  In addition, the RO denied a rating in excess of 20 percent for degenerative joint disease of the right ankle.  

Here, the Board notes that in addition to the Veteran's service-connected right knee instability, service connection is also in effect for chondromalacia of the right knee, rated as 10 percent disabling based on painful, limited motion of the right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997); 62 Fed. Reg. 63,604 (1997); see also VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998); 63 Fed. Reg. 56,704 (1998) (holding that separately compensating a claimant for functional impairment under Diagnostic Code 5257 (for instability) and Diagnostic Code 5003 (for arthritis and limitation of motion or arthritis and painful motion) does not constitute pyramiding).  Because the Veteran has appealed only the rating assigned for his service-connected right knee instability, the issue of entitlement to an increased rating for right knee chondromalacia with pain and limitation of motion is not before the Board.  

In July 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  Following the hearing, in August and November 2014, the Veteran submitted additional evidence, consisting of records from a private chiropractor and MRI reports from a private physician.  The Veteran waived initial RO consideration of the records received in November 2014, but the records submitted in August 2014 did not include a waiver.  38 C.F.R. § 20.1304 (2014).  Because this matter requires a remand, however, no prejudice has resulted.  

In reaching its decision below, the Board has reviewed the Veteran's VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  But for a transcript of the July 2014 Board hearing and the evidence submitted in August 2014, the additional evidence in the Veteran's electronic VA files has also been reviewed by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for obtain updated examinations.  At his July 2014 Board hearing, the Veteran credibly testified that since he was last examined for VA compensation purposes, his service-connected right knee instability and his service-connected right ankle disability had increased in severity.  For example, he testified that his treating physician had issued him a knee brace because of knee instability.  In addition, the Veteran testified that was regularly experiencing significant right ankle pain, which he rated as a 6 to 7 on a pain scale of 1 to 10, with additional periods of flare-ups.  

The Board also notes that the additional evidence submitted by the Veteran in November 2014 includes the results of an October 2014 MRI study of the right knee which notes a fluid filled tear of the posterior horn of the right medial meniscus.  This study, together with the Veteran's hearing testimony that he experiences episodes of right knee locking, raises the question of whether consideration of Diagnostic Code 5258 is appropriate.  

Under these circumstances, the Board finds that a contemporaneous VA medical examination is necessary to ensure that the Veteran's disabilities are appropriately evaluated.  See 38 C.F.R. § 3.159(c) (2014); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination for the purpose of ascertaining the severity of his current right knee instability.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

After examining the Veteran and reviewing the record, the examiner must identify all symptoms attributable to the service-connected right knee disability, to include whether there is any subluxation, instability, giving way, locking, effusion, or other associated symptomatology.  The examiner must also assess the severity of each symptom and specifically note whether the Veteran's instability or other impairment of the knee is more appropriately characterized as slight, moderate, or severe.

2.  Afford the Veteran a VA examination for the purpose of ascertaining the severity of his current right ankle disability.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

After examining the Veteran and reviewing the record, the examiner must identify all symptoms attributable to the Veteran's service-connected right ankle disability, to include whether there is any limitation motion or painful motion.  The examiner must also assess the severity of each symptom and specifically note whether and to what extent the right ankle disability results in limitation of function due to pain, loss of motion due to weakened movement, excess fatigability, or incoordination.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, to include consideration of whether all right knee symptomatology is appropriately rated and evaluated, including under Diagnostic Code 5258..  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

